        Case 4:16-cv-01129 Document 57 Filed on 03/13/19 in TXSD Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS

GPM INDUSTRIAL INC.                                         CASE NO.:16-CV-01129
a Florida corporation,

         Plaintiff,
vs.

PDVSA SERVICES, INC., a Delaware
Corporation, and BARIVEN, S.A.
d/b/a BARIVEN CORP, a foreign corporation.

         Defendants.
____________________________________/
            PLAINTIFF’S AGREED MOTION FOR SIXTY DAY STAY OF CASE

         Plaintiff, GPM INDUSTRIAL INC., a Florida corporation, hereby moves for a stay of this

action and states as follows:

      1. On February 1, 2019, undersigned counsel filed Plaintiff’s Motion for Summary Judgment

         [D.E. 53]. Upon filing of the motion, counsel for Defendant PDVSA Services, Inc.

         contacted the undersigned counsel expressing his concern as to the impact, if any, of the

         restrictions in the most recent Executive Order on Venezuela sanctions on his ability to

         legally defend his client.

      2. On February 14, 2019, undersigned counsel filed Plaintiff’s Motion to Allow Defendant

         PDVSA Services, Inc. Additional Time to Respond to Plaintiff’s Motion for Summary

         Judgment, requesting an additional two weeks for Defendant to respond [D.E. 54].

         Undersigned counsel then filed Plaintiff’s Second Motion to Allow Defendant PDVSA

         Services, Inc. Additional Time to Respond to Plaintiff’s Motion for Summary Judgment

         on March 1, 2019, requesting an additional ten days for Defendant to respond [D.E. 56].
  Case 4:16-cv-01129 Document 57 Filed on 03/13/19 in TXSD Page 2 of 3



3. The parties have since had the opportunity to review the relevant Executive Order and

   conferred with each other. In a possible overabundance of caution, counsel for Defendant

   wishes to avoid taking any action that may be unlawful and therefore has requested that

   undersigned counsel file this Motion, as there has as yet been little guidance by the

   government with regard to the impact of the aforementioned Executive Order on Venezuela

   on Defendant’s counsel’s ability to continue to represent PDVSA Services, Inc.

4. Therefore, Plaintiff and Defendant PDVSA Services, Inc. hereby request that this Court

   grant a sixty (60) day stay to allow undersigned counsel and counsel for PDVSA Services,

   Inc. additional time to determine how the government interprets the most recent Executive

   Order on Venezuela.

        Dated on March 13, 2019.


                                Respectfully submitted,


   KURZBAN KURZBAN                                    CALDWELL FLETCHER, PC
   TETZELI & PRATT, P.A.
                                                      3401 Allen Parkway, Suite 100
   Pro Hac Vice Attorney for Plaintiff
                                                      Houston, Texas 77019
   Coral Gables, FL 33134
                                                      Phone: (713) 284-1624
   Tel: 305-444-0060
                                                      Fax: (713) 583-9883
   Fax: 305-444-3503
                                                      caldwell@caldwellfletcherpc.com
   Email: Helena@kktplaw.com
                                                      By:_s/Caldwell Fletcher_
   By:__s/Helena Tetzeli
                                                      Caldwell Fletcher
   Helena Tetzeli
                                                      Texas SBN: 07141710
   Fla. Bar No. 759820
                                                      Federal ID No. 9654

          ATTORNEYS FOR PLAINTIFF GPM INDUSTRIAL, INC.
      Case 4:16-cv-01129 Document 57 Filed on 03/13/19 in TXSD Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of this instrument has been forward to all known
parties of record as indicated below, in accordance with the Federal Rules of Civil Procedure on
this 13th day of March 2019.

Mr. Brock Akers
The Akers Firm PLLC
The Clocktower Building
3401 Allen Parkway, Ste. 101
Houston, Texas 77019
Via Telefax No. (713) 583-8662

        In the manner specified, either via transmission of Notices of Electronic Filing generated
by CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
to receive electronically Notice of Electronic Filing.


                                                              s/Caldwell Fletcher____________
                                                              Caldwell Fletcher
